

113 S1821 ES: Philippines Charitable Giving Assistance Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1821IN THE SENATE OF THE UNITED STATESAN ACTTo accelerate the income tax benefits for charitable cash contributions for the relief of victims of Typhoon Haiyan in the Philippines.1.Short titleThis Act may be cited as the Philippines Charitable Giving Assistance Act.2.Acceleration of income tax benefits for charitable cash contributions for relief of victims of Typhoon Haiyan in the Philippines(a)In generalFor purposes of section 170 of the Internal Revenue Code of 1986, a taxpayer may treat any contribution described in subsection (b) made after the date of the enactment of this Act, and before April 15, 2014, as if such contribution was made on December 31, 2013, and not in 2014.(b)Contribution describedA contribution is  described in this subsection if such contribution is a cash  contribution made for the relief of victims in areas affected by Typhoon Haiyan, for which a charitable contribution deduction is allowable under section 170 of the  Internal Revenue Code of 1986.(c)RecordkeepingIn the case of a contribution  described in subsection (b), a telephone bill showing the  name of the donee organization, the date of the contribution, and the amount of the contribution shall be treated  as meeting the recordkeeping requirements of section  170(f)(17) of the Internal Revenue Code of 1986.Passed the Senate March 6, 2014.Secretary